Judgment affirmed; no opinion.
Concur: Judges VaN Vookhis, Burke, Scileppi, BergaN and KeatiNG. Chief Judge DesmoNd and Judge Fuld dissent and vote to reverse on the ground that the electronic eavesdrops inside two offices, one of which was a law office, were unconstitutional under the Fourth Amendment as a physical intrusion into private premises and as a “ general search ” for evidence. (See Siegel v. People, 16 N Y 2d 330, 333, per Desmond, Ch. J. [dissenting]; People v. McCall, 17 N Y 2d 152, 161, per Desmond, Ch. J. [concurring]; People v. Grossman, 45 Misc 2d 557; cf. Stanford v. Texas, 379 U. S. 476; Silverman v. United States, 365 U. S. 505.)